Citation Nr: 0617745	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a right heel fracture with 
osteopenia of the calcaneus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1989.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  An October 2001 rating decision 
granted service connection for residuals of a fracture of the 
right heel with osteopenia of the calcaneus, assigning a 10 
percent disability rating, effective January 22, 1999.  A 
July 2002 rating decision continued the 10 percent disability 
rating.  The veteran testified at a hearing before the Board 
in February 2006; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.  

As noted above, service connection is in effect for residuals 
of a right heel fracture with osteopenia of the calcaneus.  
At the February 2006 Board hearing, the veteran testified 
that he had sought treatment at the Portland and Roseburg VA 
Medical Centers (VAMC).  The evidence of record only contains 
outpatient treatment records from the Roseburg VAMC through 
May 2000.  The RO should, therefore, obtain the entirety of 
the veteran's treatment records from the Portland VAMC, and 
treatment records from the Roseburg VAMC for the period June 
2000 to the present.

With regard to his service-connected right heel disability, 
the veteran's most recent VA examination was in August 2001.  
At the February 2006 Board hearing, the veteran testified 
that his disability had worsened and that he required the use 
of a cane.  Although a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The veteran should be afforded a new 
examination to assess the nature and severity of residuals of 
his right heel fracture.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Although the present appeal involves an increased rating 
issue, VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating claim, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Since the appeal is being remanded for VA 
treatment records and examination, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain the entirety of 
the veteran's treatment records from the 
VAMC in Portland, and obtain treatment 
records from the VAMC in Roseburg for the 
period June 2000 to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  Schedule the veteran for a VA 
examination to address the nature and 
severity of his residuals of a right heel 
fracture.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported.  The examiner should provide a 
discussion as to any evidence of 
deformity, pain on manipulation or use, 
pronation, and tenderness of plantar 
surfaces.  The examiner should also 
specifically state if swelling and muscle 
spasm are present.  The examiner should 
also be instructed to report any 
additional functional loss due to pain, 
weakness, fatigue, and/or incoordination.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

4.  Review the expanded record and 
determine if a higher rating is warranted 
for service-connected residuals of a 
right heel fracture.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



